DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1, 2, 4-7 and 9-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2 and 4-7 are allowable because Nishie et al (Pub. No.: US 2004/0234270), Lim et al (US Patent No. 8,641,298), and Leigh et al (Pub. No.: US 2020/0044738), takes alone or in combination, fails to teach an optical transmission (Tx) block comprising a light source formed on a top plane thereof and configured to output an optical Tx signal; an optical reception (Rx) block provided in parallel to the optical Tx block at a predetermined interval therefrom and comprising a trans-impedance amplifier formed on atop plane thereof and a photodiode (PD) formed on a side plane thereof and configured to receive an optical Rx signal, wherein the PD is vertically attached on the side plane of the optical Rx block.to thereby allow respective lenses used for the light source and the PD to be parallel to each other; a wavelength distributor configured to change a travel path of the optical Tx signal, an optical filter provided on a predetermined area of a first surface of the wavelength distributor adjacent to the optical Tx block or the optical Rx block and configured to transmit the optical Rx signal and to reflect the optical Tx signal; a first lens provided between the optical 'Tx block and the wavelength distributor; a second lens provided in parallel to the first lens between the optical Rx block and. the wavelength distributor; and a third lens configured to output the optical Tx signal passing through the wavelength distributor to an outside and to output the optical Rx signal received from the outside to the wavelength distributor; and a collimated light divergence suppression block configured to improve optical coupling efficiency in a form of a rectangular parallelepiped with AR (Anti-Reflection) coating applied to incident and exit surfaces of the optical Tx signal or the optical Rx signal, wherein the collimated light divergence suppression block is disposed on a longer optical path by comparing a length of an optical path between the wavelength distributor and the first lens and a length of an optical path between the wavelength distributor and the second lens.
Claims 9-13 are allowable because Nishie et al (Pub. No.: US 2004/0234270), Lim et al (US Patent No. 8,641,298), and Leigh et al (Pub. No.: US 2020/0044738), takes alone or in combination, fails to teach an optical transmission (Tx) block comprising a light source formed on a top plane thereof and configured to output an optical Tx signal; an optical reception (Rx) block provided in parallel to the optical Tx block at a predetermined interval therefrom and comprising a trans-impedance amplifier formed on atop plane thereof and a photodiode (PD) formed on a top plane thereof and configured to receive an optical Rx signal, wherein the PD is vertically attached on the side plane of the optical Rx block to thereby allow respective lenses used for the light source and the PD to be parallel to each other; a wavelength distributor configured to change a travel path of the optical Tx signal; an optical filter provided on a predetermined area of a first surface of the wavelength distributor adjacent to the optical Tx block or the optical Rx block and configured to transmit the optical Rx signal and to reflect the optical Tx signal; a first lens provided between the optical Tx. block and the wavelength distributor; a second lens provided in parallel to the first lens between the optical Rx block and the wavelength distributor; a third lens configured to output the optical Tx signal passing through the wavelength distributor to an outside and to output the optical Rx signal received from the outside to the wavelength distributor; a collimated light divergence suppression block configured to improve optical coupling efficiency in a form of a rectangular parallelepiped with AR (Anti-Reflection) coating applied to incident and exit surfaces of the optical Tx signal or the optical Rx signal, wherein the collimated light divergence suppression block is disposed on a longer optical path by comparing a length of an optical path between the wavelength distributor and the first lens and a length of an optical path between the wavelength distributor and the second lens; an electro-magnetic interference (EMI) suppression block configured to block effect by an electrical signal between the optical Tx block and the optical Rx block; and an optical path controller configured to change optical paths of the optical Tx signal and the optical Rx signal at a rear end of a second surface of the wavelength distributor, wherein the optical path controller is in a form of a parallelogram in which two opposite surfaces are HR-coated and other two surfaces are AR-coated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636